DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claim amendments filed on 1/30/20 in relation to application 15/808,840.
The instant application claims benefit to foreign application CN2017107330330 with a priority date of 8/24/2017.
The Pre-Grant publication US 2019/0059561A1 is issued on 2/28/2019.
Claims 19, 20 added and claims 4, 14 cancelled. Claims 1-3, 5-13,15-20 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2020 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure related to independent claims 1, 11 appear to be failing to provide sufficient written description for "at least one processor is configured to ... provide upturn angle of an outer corner or calculation of feature points….  The calculation of angles and coordinates of the eyeliner reference  point on page 14, 15 based on equations (1), (2)  is not clear and the trigonometric  terms appear to be all cancelling out.
The written description is to define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or in what way the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing a computer function. But this is not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP
2161.01 (I ). Dependent claims inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1,11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 6 and claim 11, lines 5, 6 the limitation "…calculation according to the eye feature points..'' lacks an antecedent base and is making claims unclear. Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.
Regarding claim 12, line 8 the amended limitation "…for the cylinder type…'' lacks an antecedent base and is making the claim unclear. Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,7,11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1975870  to Goto et al. (Goto) in view of  US 20130169827 A1 to  SANTOS. et al. ( Santos).

Claim 1. GoTo teaches a device for eyeliner-wearing guide (Fig.’s 37, 38 elements S 60, 2001; Para 0123 processing guide for eye brow liner or eye liner steps), comprising: 
an image capturing device (Fig.14 element 302 image from a capturing unit), configured to capture a facial image of a user (Para 0005 an image of the face of a user captured thereon is characterized by image capturing means), wherein the facial image at least comprises an eye portion of the user (Fig.0020 eye feature points such as by camera’s; Para 0080 processing and tracking of face image feature points); 
a processor, configured to receive the facial image, obtain a plurality of eye feature points according to the facial image, and obtain an eyeliner guide area by performing calculation according to the eye feature points (Fig. 19 element 106 eye feature points like roundness, upper edge) and an eyeliner type (Fig.19 eyeliner brightness type, combing way etc.) and 

Santos , however teaches that the processor  calculating an  upturn angle of an outer corner corresponding to an eyeliner type (Para 0002, 0048 techniques allow, for example, to simulate different types of make-up applied on eyelids, eyebrows, shape of eyes;  FIG. 19-21 shows the reference points and the points used for the generation of shadow masks including upturn angles). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate processor calculating eyeliner an upturn angle of an outer corner corresponding to an eyeliner type, as taught by Santos, for upturn angle of outer corners for eyeliner type of GoTo so that makeup image generated on a base image makes simulation easier for an applications. 
GoTo further teaches a display, configured to display the facial image of the user and the corresponding eyeliner guide area to guide the user for wearing a makeup according to the eyeliner guide area (Fig.18 BL1, BR1. facial image and eyeliner guides). 

Claim 7.  GoTo teaches the device for eyeliner-wearing guide according to claim 1, wherein the image capturing device captures the facial image of the user in real time (Para 0135 real-time simulation) , the processor calculates the eyeliner guide area in real time (Para 0136 face area in profile with eyeliner guidance), and the display displays the facial image and the eyeliner guide area corresponding thereto in real time (Fig.18 display). 

Claim 11. GoTo teaches the method for eyeliner-wearing guide (Fig.37, 38 elements 2001; Para 0123 processing guide for eye brow liner or eye liner steps S60), comprising: capturing a facial image of 
obtaining a plurality of eye feature points according to the facial image of the user (Fig.23 lip feature points such as corners, peak, valleys etc.; Para 0069 processing and tracking of face image feature points), and obtaining an eyeliner guide area by performing a calculation according to the eye feature points (Fig. 19 element 106 eye feature points like roundness, upper edge) and an eyeliner type (Fig.19 eyeliner brightness type, combing way etc.); and 
GoTo teaches the device for eyeliner-wearing guide according to claim 2, but without the processor calculating an upturn angle of an outer corner corresponding to an eyeliner type.  Santos , however teaches that the processor  calculating an  upturn angle of an outer corner corresponding to an eyeliner type (Para 0002, 0048 techniques allow, for example, to simulate different types of make-up applied on eyelids, eyebrows, shape of eyes;  FIG. 19-21 shows the reference points and the points used for the generation of shadow masks including upturn angles). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate processor calculating eyeliner an upturn angle of an outer corner corresponding  to an eyeliner type , as taught by Sanbtos, for upturn angle of outer corners for eyeliner type of GoTo so that makeup image generated on a base image makes simulation easier for an applications.
GoTo further teaches displaying the facial image of the user and the eyeliner guide area corresponding thereto to guide the user for wearing a makeup according to the eyeliner guide area (Fig.18 BL1, BR1. facial image and eyeliner guides) .


Claims 2,3, 5,6, 10,12,13,15,16  are rejected under 35 U.S.C. 103 as being unpatentable over EP 1975870  to Goto et al. (Goto) in view of  US 20130169827 A1 to  SANTOS. et al. ( Santos) and further in view of  US 20180075524 A1 Sartori et al. ( Sartori; Provisional 62/395,207  dated 9/15/16)

Claim 2.  GoTo in combination of Santos teaches the device for eyeliner-wearing guide according to claim 1, wherein the eye feature points comprise a plurality of upper eyelid feature points and a plurality of lower eyelid feature points corresponding to the eye portion (Fig.18 elements ER1, ER2, ER3, ER4, ER5, ER6 plurality of eyelid feature points corresponding to eye portion) , wherein the processor calculates, according to two adjacent eyelid feature points among the upper eyelid feature points or the lower eyelid feature points ( Fig.30 elements 1001, 1002; Para 0216 processor calculates  eyelid feature points ) but without explicitly illustrating eyeliner width value of the two adjacent eyelid feature points obtained for the eyeliner type and without eyeliner reference point corresponding to the two adjacent eyelid feature points. Sartori, however, teaches an eyeliner width value of the two adjacent eyelid feature points (Fig.5 element 506 input points for facial include eyelid features) obtained for the eyeliner type (Fig.7A element 714 for eye liner product; Table 1 Eyeliner for example width value 40, type 15), each of eyeliner reference points corresponding to the two adjacent eyelid feature points (Para 0080 control points there for reference to general location of eyes). 
GoTo teaches the device for eyeliner-wearing guide according to claim 2, but without the processor calculating a width value according to two eyeliner feature points obtained from the eyeliner type for width reference point corresponding to the two adjacent eyelid feature points.  Santos , however teaches that the processor (Para 0018)  calculating an angle according to a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate processor calculating eyeliner width value of the two adjacent eyelid feature points obtained for the eyeliner type and eyeliner reference point, each of eyeliner reference points corresponding to the two adjacent eyelid feature points, as taught by Sartori, for two adjacent eyelid feature points among the upper eyelid feature points or the lower eyelid feature points of GoTo so that makeup image generated on a base image makes simulation easier for an application of a real-world makeup product.
Go To further teaches that the processor forms the eyeliner guide area by connecting the eyeliner reference points (Fig. 18 elements ER1, ER4). 

Claim 3. The device for eyeliner-wearing guide according to claim 2, without the eyeliner width table that corresponds to eyeliner type. Sartori, however, teaches the eyeliner type provided with a corresponding eyeliner width table, and the eyeliner width table is provided with the corresponding eyeliner width values corresponding to each of the eyelid feature points, wherein the eyeliner width value corresponding to the two adjacent eyelid feature points is obtained through the eyeliner width 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate eyeliner type provided with a corresponding eyeliner width table, and the eyeliner width table is provided with the corresponding eyeliner width values corresponding to each of eyelid feature points, as taught by Sartori, for the upper eyelid feature points and the lower eyelid feature points, of GoTo so that makeup image generated on a base image makes simulation easier for an application of width table corresponding to eye portions.

Claim 5. GoTo in combination with Sartori teaches the device for eyeliner-wearing guide according to claim 2, without the processor calculating the eye feature points comprise an outer corner feature point corresponding to the eye portion, the processor calculates an eyeliner end guide point according to the outer corner feature point, and a first upper eyelid feature point and a first lower eyelid feature point adjacent to the outer corner feature point, the processor forms the eyeliner guide area by connecting the eye reference points and the eyeliner end guide point in sequence. Santos , however teaches that the processor (Para 0018)  calculates each of the eye width tables is further provided with an outer corner eyeliner width value corresponding to the outer corner feature point, the processor calculates a second indication point at a middle of the first upper eyelid feature point and the first lower eyelid feature point, forms an outer corner reference point that is distanced from the outer corner feature point by the outer corner eyeliner width value in a direction from the second indication point towards the outer corner feature point, and forms the eyeliner end guide point according to the eyeliner type and the outer corner reference point.  (Fig. 21 reference points 0,2 and feature points 1,3,5,7; Para 0182-0187 eyeliner angles between adjacent eyelid feature with an included angle between a first line segment formed by connecting Fig.30 element 1001, 1002 input points for vertical eyelid features and forming eyeliner guide area by connecting the eyeliner reference points; Fig.20 eye feature points forms an outer corner reference point that is distanced from the outer corner feature point by the outer corner eyeliner width value in a direction from the second indication point towards the outer corner feature point, and forms the eyeliner end guide point according to the eyeliner type and the outer corner reference point.). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate processor calculations of feature points comprise an outer corner feature point corresponding to the eye portion, the processor calculates an eyeliner end guide point according to the outer corner feature point, and a first upper eyelid feature point and a first lower eyelid feature point adjacent to the outer corner feature point, the processor forms the eyeliner guide area by connecting the eye reference points and the eyeliner end guide point in sequence as illustrated by Santos, for the processor eye portion calculations processor calculation guide eye feature points of the eye portion of GoTo as modified by Sartori so that makeup image generated on a base image makes simulation appropriated for an application of width table corresponding to eye area segments.

Claim 6. GoTO teaches the device for eyeliner-wearing guide according to claim 5, but not each of the eye width tables provided with an outer corner eyeliner width value corresponding to the outer corner feature point, the processor calculates a second indication point at a middle of the first upper eyelid feature point and the first lower eyelid feature point, forms an outer corner reference point that is distanced from the outer corner feature point by the outer corner eyeliner width value in a direction from the second indication point towards the outer corner feature point, and forms the eyeliner end guide point according to the eyeliner type and the outer corner Fig.20 forms an outer corner reference point that is distanced from the outer corner feature point by the outer corner eyeliner width value in a direction from the second indication point towards the outer corner feature point, and forms the eyeliner end guide point according to the eyeliner type and the outer corner reference point). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate processor calculations forming an outer corner reference point that is distanced from the outer corner feature point by the outer corner eyeliner width value in a direction from the second indication point towards the outer corner feature point, and forms the eyeliner end guide point according to the eyeliner type and the outer corner reference point as illustrated by Santos, for the processor angle calculations corresponding to the eye portion of GoTo as modified by Sartori so that makeup image generated on a base image makes simulation appropriated for an application of width table corresponding to eye area segments.

Claim 10. GoTo teaches the device for eyeliner-wearing guide according to claim 1, without indicating the eyeliner type.  Sartori, however, teaches the eyeliner type comprising of one of a downturned eyeliner, an upturned eyeliner, a rounded eyeliner, a long eyeliner, a close-set eyeliner and 

Claim 12. GoTo teaches the method for eyeliner-wearing guide according to claim 11, wherein the eye feature points comprise a plurality of upper eyelid feature points and a plurality of lower eyelid feature points, and the step of obtaining the eyeliner guide area by performing the calculation according to the eye feature points and the eyeliner type comprises: calculating, according to two adjacent eyelid feature points among the upper eyelid feature points or the lower eyelid feature points and an eyeliner width value of the two adjacent eyelid feature points obtained for the eyeliner type, each of eyeliner reference points corresponding to the two adjacent eyelid feature points (Fig.18 all feature points); and forming the eyeliner guide area by connecting the eyeliner reference points (Fig.41 target areas are guide areas). 
GoTo teaches the device for eyeliner-wearing guide according to claim 2, but without the processor calculating a width value according to two eyeliner feature points obtained from the eyeliner type for width reference point corresponding to the two adjacent eyelid feature points.  Santos , however teaches that the processor (Para 0018)  calculating an angle according to a a width value according to two eyeliner feature points obtained from the eyeliner type for width reference point corresponding to the two adjacent eyelid feature points (Page 8 Table 1 column 3 on eyeliner width; Fig. 21 reference points 0,2 and feature points 1,3,5,7; Para 0182-0187 eyeliner 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate processor calculating eyeliner width value of the two adjacent eyelid feature points obtained for the eyeliner type and eyeliner reference point, each of eyeliner reference points corresponding to the two adjacent eyelid feature points, as taught by Sartori, for two adjacent eyelid feature points among the upper eyelid feature points or the lower eyelid feature points of GoTo so that makeup image generated on a base image makes simulation easier for an application of a real-world makeup product.

Claim 13. The method for eyeliner-wearing guide according to claim 12, wherein the eyeliner type is provided with a corresponding eyeliner width table, and the eyeliner width table is provided with the corresponding eyeliner width values corresponding to each of the upper eyelid feature points and the lower eyelid feature points (Fig.18 upper lower lid feature points Table 1 Eyeliner for example width value 40, type 15), but without eyeliner width value corresponding to the two adjacent eyelid feature points obtained through the eyeliner width table of the eyeliner type (Sartori, however, teaches the eyeliner type comprising of one of a downturned eyeliner, an upturned eyeliner, a rounded eyeliner, a long eyeliner, a close-set eyeliner and a wide-set eyeliner, or a combination of the above (Para 0054 eyeliner product use mask resulting in different types of filtering effect for wider to narrower effects that would include downturned and upturned eyeliner too).  

wherein the eyeliner width value corresponding to the two adjacent eyelid feature points is obtained through the eyeliner width table of the eyeliner type (Table 1 Eyeliner for example width value 40, type 15) . 

Claim 15. GoTo in combination with Sartori teaches method for eyeliner-wearing guide according to claim 12, wherein the eye feature points further comprise an outer corner feature point corresponding to the eye portion, and the step of obtaining the eyeliner guide area by performing the calculation according to the eye feature points and the eyeliner type but does not further comprises of calculating an eyeliner end guide point according to the outer corner feature point, and a first upper eyelid feature point and a first lower eyelid feature point adjacent to the outer corner feature point; and forming the eyeliner guide area by connecting the eye reference points and the eyeliner end guide point in sequence. 
Santos , however teaches that the processor (Para 0018)  calculates an angle eye feature points and the eyeliner type further comprising of calculating an eyeliner end guide point according to the outer corner feature point, and a first upper eyelid feature point and a first lower eyelid feature point adjacent to the outer corner feature point (Fig. 19-20); and forming the eyeliner guide area by connecting the eye reference points and the eyeliner end guide point in sequence (Fig. 21 reference 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate eye feature points and the eyeliner type by calculating an eyeliner end guide point according to the outer corner feature point, and a first upper eyelid feature point and a first lower eyelid feature point adjacent to the outer corner feature point; and forming the eyeliner guide area by connecting the eye reference points and the eyeliner end guide point in sequence , as illustrated by Santos, for the processor calculation guide eye feature points of an outer corner feature point corresponding to the eye portion of GoTo as modified by Sartori so that makeup image generated on a base image makes simulation appropriated for an application of width table corresponding to eye area segments.

Claim 16. GoTo in combination with Sartori teaches  the method for eyeliner-wearing guide according to claim 12, without each of the eye width tables is further provided with an outer corner eyeliner width value corresponding to the outer corner feature point, and the step of calculating the eyeliner end guide point according to the outer corner feature point, and the first upper eyelid feature point and the first lower eyelid feature point adjacent to the outer corner feature point further comprises: calculating a second indication point at a middle of the first upper eyelid feature point and the first lower eyelid feature point, forming an outer corner reference point that is distanced from the outer corner feature point by the outer corner eyeliner width value in a direction 
Santos , however teaches that the processor (Para 0018)  calculating a second indication point at a middle of the first upper eyelid feature point and the first lower eyelid feature point, forming an outer corner reference point that is distanced from the outer corner feature point by the outer corner eyeliner width value in a direction from the second indication point towards the outer corner feature point, and forming the eyeliner end guide point according to the eyeliner type and the outer corner reference point  (Fig. 19-20;Fig. 21 reference points 0,2 and feature points 1,3,5,7; Para 0182-0187 eyeliner guides between the two adjacent eyelid feature forming an outer corner reference point that is distanced from the outer corner feature point by the outer corner eyeliner width value in a direction from the second indication point towards the outer corner feature point, and forming the eyeliner end guide point according to the eyeliner type and the outer corner reference point). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate forming an outer corner reference point that is distanced from the outer corner feature point by the outer corner eyeliner width value in a direction from the second indication point towards the outer corner feature point, and forming the eyeliner end guide point according to the eyeliner type and the outer corner reference point, as illustrated by Santos, for the processor calculation guide into eyeliner width value corresponding to the outer corner feature point of GoTo as modified by Sartori so that makeup image generated on a base image makes simulation appropriated for an application of width table corresponding to eye area segments.


Claims 8,9,17,18-20  are rejected under 35 U.S.C. 103 as being unpatentable over EP 1975870  to Goto et al. (Goto ‘870) ) in view of  US 20130169827 A1 to  SANTOS. et al. ( Santos) and  US 

Claim 8.   GoTo ‘870 teaches the device for eyeliner-wearing guide according to claim 1, wherein the eye feature points comprise a plurality of upper eyelid feature points corresponding to the eye portion (Fig.18). But the processor does not appear to form a plurality of eyeliner reference points by moving the upper eyelid feature points upward by a first preset distance, and forms the eyeliner guide area by connecting the eyeliner reference points. Go TO ‘335, however, teaches eyeliner-wearing guide for processor forming a plurality of eyeliner reference points by moving the upper eyelid feature points upward by a first preset distance, and forms the eyeliner guide area by connecting the eyeliner reference points (Fig.30 element 1001, 1002 input points for vertical eyelid features and forming eyeliner guide area by connecting the eyeliner reference points; Fig. Para 0217 searching in upward direction). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate processor form a plurality of eyeliner reference points by moving the upper eyelid feature points upward by a first preset distance, and forms the eyeliner guide area by connecting the eyeliner reference points, as taught by GoTo ‘335, for two adjacent eyelid feature points among the upper eyelid feature points or the lower eyelid feature points of GoTo ‘870 so that makeup image generated on a base image makes simulation easier for an application of a real-world makeup product.

Claim 9. GoTo ‘876 in combination to GoTo ‘335 teaches the device for eyeliner-wearing guide according to claim 8, wherein the eye feature points further comprise a plurality of lower eyelid feature points, and the processor further forms a plurality of lower eyeliner reference points by moving the lower eyelid feature points downward by a second preset distance and forms a lower eyeliner guide line 

Claim 17. GoTo ‘876 teaches the  method for eyeliner-wearing guide according to claim 11,  But the processor does not appear to form a plurality of eyeliner reference points by moving the upper eyelid feature points upward by a first preset distance, and forms the eyeliner guide area by connecting the eyeliner reference points. Go TO ‘335, however, teaches eyeliner-wearing guide for processor forming a plurality of eyeliner reference points by moving the upper eyelid feature points upward by a first preset distance, and forms the eyeliner guide area by connecting the eyeliner reference points (Fig.30 element 1001, 1002 input points for vertical eyelid features and forming eyeliner guide area by connecting the eyeliner reference points; Fig. Para 0217 searching in upward direction). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate processor form a plurality of eyeliner reference points by moving the upper eyelid feature points upward by a first preset distance, and forms the eyeliner guide area by connecting the eyeliner reference points, as taught by GoTo ‘335, for two adjacent eyelid feature points among the upper eyelid feature points or the lower eyelid feature points of GoTo ‘870 so that makeup image generated on a base image makes simulation easier for an application of a real-world makeup product.

Claim 18. GoTo ‘876 in combination to GoTo ‘335 teaches the method for eyeliner-wearing guide according to claim 17, wherein the eye feature points further comprise a plurality of lower eyelid feature points corresponding to the eye portion, and the step of obtaining the eyeliner guide area by performing the calculation according to the eye feature points and the eyeliner type further comprises: forming a plurality of lower eyeliner reference points by moving the lower eyelid feature points downward by a second preset distance, and forming a lower eyeliner guide line in the eyeliner guide 

Claim 19.    GoTo ‘876 in combination teaches the device for eyeliner-wearing guide according to claim 2, wherein the processor do not explicitly calculates an angle according to a half of a distance between the two adjacent eyelid feature points and the eyeliner width value, the angle being an included angle between a first line segment formed by connecting the two adjacent eyelid feature points and a second line segment formed by connecting the eyeliner reference points with one of the two adjacent eyelid feature points, and the processor calculates the eyeliner reference points according to the angle and a first indication point at a middle of the two adjacent eyelid feature points. Santos, however teaches that the processor (Para 0018) and calculates an angle according to a half of a distance between the two adjacent eyelid feature points and the eyeliner width value, the angle being an included angle between a first line segment formed by connecting the two adjacent eyelid feature points and a second line segment formed by connecting the eyeliner reference points with one of the two adjacent eyelid feature points, and the processor calculates the eyeliner reference points according to the angle and a first indication point at a middle of the two adjacent eyelid feature points (Fig. 21 reference points 0,2 and feature points 1,3,5,7; Para 0182-0187 eyeliner angles between adjacent eyelid feature with an included angle between a first line segment formed by connecting the two adjacent eyelid feature points and a second line segment formed by connecting the eyeliner reference points with one of the two adjacent eyelid feature points, and the processor calculates the eyeliner reference points according to the angle and a first indication point at a middle of the two adjacent eyelid feature points). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate processor calculations for an angle according to a half of a distance between the two adjacent eyelid feature points and the eyeliner width value, the angle being 

Claim 20. GoTo ‘876 in combination teaches method for eyeliner-wearing guide according to claim 12, wherein the step of calculating is according to the two adjacent eyelid feature points among the upper eyelid feature points or the lower eyelid feature points and the eyeliner width value of the two adjacent eyelid feature points obtained for the eyeliner type, each of the eyeliner reference points corresponding to the two adjacent eyelid feature points do directly comprises of calculating an angle according to a half of a distance between the two adjacent eyelid feature points and the eyeliner width value, the angle being an included angle between a first line segment formed by connecting the two adjacent eyelid feature points and a second line segment formed by connecting the eyeliner reference point with one of the two adjacent eyelid feature points; and calculating the eyeliner reference point according to the angle and a first indication point at a middle of the two adjacent eyelid feature points.
Santos, however teaches that the processor (Para 0018) calculates an angle according to a half of a distance between the two adjacent eyelid feature points and the eyeliner width value, the angle being an included angle between a first line segment formed by connecting the two adjacent eyelid feature points and a second line segment formed by connecting the eyeliner reference points with one of the two adjacent eyelid feature points, and the processor calculates the eyeliner reference points according to the angle and a first indication point at a middle of the two adjacent eyelid feature points 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to incorporate processor calculations for an angle according to a half of a distance between the two adjacent eyelid feature points and the eyeliner width value, the angle being an included angle between a first line segment formed by connecting the two adjacent eyelid feature points and a second line segment formed by connecting the eyeliner reference points with one of the two adjacent eyelid feature points, and the processor calculates the eyeliner reference points according to the angle and a first indication point at a middle of the two adjacent eyelid feature points as illustrated by Santos, for the processor angle calculations so that makeup image generated on a base image makes simulation appropriated for an application of width table corresponding to eye area segments.

Response to Arguments/Remarks
Applicant's arguments/amendments filed on August 13, 2020 have been considered.
A new ground of rejections provided based on new additional claims and amendments changing the scope to the overcome the 35USC§102, 35USC§103 rejections.
Applicant asserted on page 12, 13 that prior art GoTo ‘870 silent about an upturn angle of the outer comer corresponding to the type of eyeliner and hence the feature of “obtain an eyeliner guide area by performing a calculation according to the eye feature points and an upturn angle of an outer corner corresponding to an eyeliner type”. Examiner respectfully traverses and include additional prior art references to reject the amended claims as above. 

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:
 Applicant's arguments/amendments filed on January 30, 2020 have been considered but found to be persuasive to the overcome the 35USC§102, 35USC§103 rejections.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Applicant argument on page 13 about the reference Santos silent about the calculation of the angle according to a half of a distance between the two adjacent eyelid feature points and an eyeliner width value and also silent about calculating the eyeliner reference points according to the angle is respectfully traversed. These are design points only and options could be obviously tried for achieve a predictable success overcoming any patentabilty considerations. However a new ground of rejection is making an argument moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Z/Examiner, Art Unit 3715 
March 23, 2021                                                                                                                                                                                                       

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715